                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


TYLER SCOTT STANLEY,

            Plaintiff,

      v.                                            Case No. 19-CV-365

CATHY JESS,
WILLIAM POLLARD,
JEAN LUTSEY,
RACHEL M. LARSON,
RN BAHER, and
JOHN AND JANE DOES 1-4,

            Defendants.


                              SCREENING ORDER


      Plaintiff Tyler Stanley filed a complaint under 42 U.S.C. § 1983, alleging that

his constitutional rights were violated. On April 8, 2019, the court dismissed his

complaint without prejudice based on his failure to state a claim. (ECF No. 11.) The

court gave him the opportunity to file an amended complaint, which he did on April

12, 2019. As required by 28 U.S.C. § 1915A, the court will screen his amended

complaint to determine whether he states claims with which he may proceed.

      Stanley alleges that since 2016 he has been interacting with defendants Rachel

Larson, RN Baher, and John/Jane Doe nurses about severe pain throughout his body.

He explains that he was diagnosed at age twelve with Lyme disease, but no tests have

been run to determine whether that or something else is the cause of his pain. He
asserts that he is so weak he can barely pull himself on to the top bunk, yet his

requests for a lower-bunk restriction have been denied. Stanley alleges that he has

told the nurses that the ibuprofen, Tylenol, and muscle rub they have prescribed do

not address his pain, but they keep telling him to use it. He asserts that they have

encouraged him to walk around, but the exercise has made the pain worse.

       Stanley also alleges that he submitted inmate complaints to Cathy Jess and

the inmate complaint examiner in Madison. He asserts that defendants William

Pollard and Jean Lutsey are in charge of ensuring inmates receive proper healthcare.

       As the court explained when it screened Stanley’s original complaint, a

supervisor will be held liable for a subordinate’s misconduct only if the supervisor

knew about the misconduct and facilitated it, approved it, condoned it, or turned a

blind eye to it. Chavez v. Illinois State Police, 251 F.3d 612, 651 (7th Cir. 2001) (citing

Jones v. City of Chicago, 856 F.2d 985, 992 (7th Cir. 1988)). “[S]upervisors who are

merely negligent in failing to detect and prevent subordinates’ misconduct are not

liable . . ..” Id. (quoting Jones, 856 F.2d at 992). Stanley asserts that he is suing

Pollard and Lutsey because they are supervisors who are responsible for ensuring

that inmates receive adequate healthcare. This general duty, on its own, does not

form the basis of a claim under § 1983. Accordingly, the court will dismiss Pollard

and Lutsey as defendants.

       Stanley also fails to state a claim against Cathy Jess, the Secretary of the

Wisconsin Department of Corrections, based on his allegations that he submitted

inmate complaints about the allegedly inadequate medical care he was receiving.

                                            2 
 
 
“Prison grievance procedures are not mandated by the First Amendment and do not

by their very existence create interests protected by the Due Process Clause, and so

the alleged mishandling of [] grievances by persons who otherwise did not cause or

participate in the underlying conduct states no claim.” Owens v. Hinsley, 635 F.3d

950, 953 (7th Cir. 2011) (citing George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007)).

The court will dismiss Jess, whose alleged involvement was limited to reviewing

decisions on Stanley’s inmate complaints.

      The court will, however, allow Stanley to proceed on a deliberate-indifference

claim against Rachel Larson, RN Baher, and the John/Jane Doe nurses based on his

allegations that, despite his complaints of severe pain throughout his body, they

persisted in treatment that he informed them was ineffective and also refused to give

him a lower-bunk restriction. See Berry v. Peterman, 604 F.3d 435, 441 (7th Cir. 2010)

(holding that persistence in treatment that is known to be ineffective violates the

Eighth Amendment) (citations omitted).

      Because Stanley is suing John and Jane Does, he will need to use discovery to

learn their names. After the named defendants have an opportunity to respond to the

amended complaint and after the court sets deadlines for the completion of discovery

and the filing of dispositive motions, Stanley may serve discovery requests upon the

named defendants in an effort to learn the names of the Doe defendants. Once he

learns their names, he must file a motion to substitute their names for the Doe

placeholders.



                                            3 
 
 
      IT IS THEREFORE ORDERED that defendants Cathy Jess, William

Pollard, and Jean Lutsey are DISMISSED.

      IT IS FURTHER ORDERED that, pursuant to an informal service

agreement between the Wisconsin Department of Justice and this court, copies of

Stanley’s amended complaint and this order are being electronically sent today to the

Wisconsin Department of Justice for service on Rachel Larson and RN Baher.

      IT IS FURTHER ORDERED that, pursuant to the informal service

agreement between the Wisconsin Department of Justice and this court, Rachel

Larson and RN Baher shall file a responsive pleading to the amended complaint

within sixty days of receiving electronic notice of this order.

      IT IS FURTHER ORDERED that the parties may not begin discovery until

after the court enters a scheduling order setting deadlines for discovery and

dispositive motions.

      Dated in Milwaukee, Wisconsin this 24th day of April, 2019.




                                                 WILLIAM E. DUFFIN
                                                 U.S. Magistrate Judge




                                            4 
 
 
